


Exhibit 10.2


SECOND AMENDMENT AND JOINDER TO
LOAN AND SECURITY AGREEMENT


This Second Amendment and Joinder to Loan and Security Agreement (“Amendment”)
is dated as of May 17, 2013 by and among CARS ACQUISITION LLC, a Georgia limited
liability company, CAR FINANCIAL SERVICES, INC., a Georgia corporation, CAR
FUNDING II, INC., a Nevada corporation, and CONSUMER AUTO RECEIVABLES SERVICING,
LLC, a Georgia limited liability company (collectively, the “Existing Borrowers”
and each individually is referred to as an “Existing Borrower”), FORTIVA
HOLDINGS, LLC, a Georgia limited liability company, FORTIVA FUNDING, LLC, a
Georgia limited liability company, and FORTIVA CAPITAL, LLC, a Georgia limited
liability company (collectively, the “Joining Borrowers” and each individually
is referred to as a “Joining Borrower” and collectively with Existing Borrowers,
the “Borrowers” and each individually is referred to as a “Borrower”), WELLS
FARGO BANK, N.A., successor by merger to Wells Fargo Preferred Capital, Inc., as
agent for Lenders (“Agent”), and the financial institutions a party hereto as
lenders (collectively, the “Lenders” and each is a “Lender”).


BACKGROUND


A.Existing Borrowers, Lenders, and Agent are parties to a certain Loan and
Security Agreement dated as of October 4, 2011 (as amended or modified from time
to time, the “Loan Agreement”). Capitalized terms used but not otherwise defined
in this Amendment shall have the meanings respectively ascribed to them in the
Loan Agreement.
B.Existing Borrowers and Atlanticus have requested and Agent and Lenders have
agreed to (i) permit Joining Borrowers to join the Loan Agreement and the Credit
Documents as joint and several co-Borrowers and (ii) amend the Loan Agreement in
certain respects, all on the terms and conditions set forth herein.
    
NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby
promise and agree as follows:


1.Joinder. Upon the effectiveness of this Amendment, each Joining Borrower joins
in as, assumes the obligations and liabilities of, adopts the obligations,
liabilities and role of, and becomes a Borrower under the Loan Agreement and
Credit Documents. All references to Borrower or Borrowers contained in the Loan
Agreement and Credit Documents are hereby deemed for all purposes to also refer
to and include each Joining Borrower as a Borrower and each Joining Borrower
hereby agrees to comply with all of the terms and conditions of the Loan
Agreement and Credit Documents, as if such Joining Borrower was an original
signatory thereto. Without limiting the generality of the foregoing, each
Joining Borrower is hereby liable, on a joint and several basis, along with all
other Borrowers, for all Obligations, including, without limitation, all
existing and future Advances and all other debts, liabilities and obligations
incurred at any time by any one or more Borrowers under the Loan Agreement and
Credit Documents.
2.Amendments.
(a)Definitions. The following definitions contained in Section 1.1 of the Loan
Agreement are amended and restated as follows:
“Adjusted Tangible Net Worth” means, as of any date of determination, CAR
Borrowers' Tangible Net Worth, minus (a) the aggregate amount of CAR Borrowers'
Receivables that are 180 days or more delinquent on a

1

--------------------------------------------------------------------------------




contractual aging basis, and (b) the amount by which the then Minimum Loss
Reserve Requirements exceeds CAR Borrowers' Loan Reserves.
“Borrower Agent” means (a) with respect to CAR Borrowers, CAR Financial
Services, Inc. and (b) with respect to Fortiva Borrowers, Fortiva Holdings LLC.
“Borrowing Base” means, as of the date of determination, an amount equal to:
(a)     the lesser of (i) the Principal Advance Rate multiplied by the aggregate
balance of Eligible Principal Receivables of CAR Borrowers and (ii) the Net
Advance Rate multiplied by the aggregate balance of Eligible Net Receivables of
CAR Borrowers, plus
(b)    the lesser of (i) Sixty Percent (60%) multiplied by the aggregate balance
of Eligible Net Fortiva Receivables of Fortiva Borrowers, and (ii) the Fortiva
Sublimit, minus
(c)     reserves established by Agent pursuant to Section 2.1(e).
“Capital Base” means the sum of CAR Borrowers' Adjusted Tangible Net Worth plus
CAR Borrowers' Subordinated Debt.
“Collateral Performance Indicator” means as of the end of each calendar month
with respect to CAR Borrowers, the sum of:
(a)        the rolling three month average 61+ day delinquency percentage (the
percentage defined as (x) Receivables for which payment is more than 61 or more
days contractually past due, divided by (y) total Receivables at such date),
plus
(b)        (i) net charge-offs, net of dealer reserves for the 12 month period
ending on such date divided by (ii) average Principal Receivables during the 12
month period ending on such date, plus
(c)        (i) the rolling three month average Insufficient Dealer Reserve
Receivables (the percentage defined as (x) Insufficient Dealer Reserve
Receivables, divided by (y) total Receivables at such date).
“Custodian” means (a) Richard C. Potter with respect to CAR Borrowers, (b) Brian
Stone with respect to Fortiva Borrowers and (c) such other Person reasonably
acceptable to Agent.
“EBITDA Ratio” means for CAR Borrowers, on a consolidated basis the ratio of (a)
earnings before payments of interest, taxes, depreciation and amortization
expenses, minus (i) any increase during such twelve (12) month period in the
amount by which the then Minimum Loss Reserve Requirement exceeds CAR Borrowers'
Loan Reserves and (ii) any increase over the past twelve (12) months in
Receivables one hundred eighty (180) days or more contractually past due (to the
extent deemed necessary by Agent in its sole discretion) to (b) the interest
expense, as calculated on a rolling twelve (12) month basis and in accordance
with GAAP.

2

--------------------------------------------------------------------------------




“Senior Debt to Capital Base Ratio” means the ratio of Senior Debt of CAR
Borrowers to Capital Base.
“Senior Management” means (a) with respect to CAR Borrowers, at least four (4)
of the following persons: Richard Potter, Robert Chappell, Chris Tiller, Kas
Naderi, Marguerite Blatz, Jay Putnam and Rick Loftsgard and (b) with respect to
Fortiva Borrowers, at least four (4) of the following persons: Brian Stone, John
DeMonica, Alan Reeves, Betty Lass, Rosalind Drakeford, William McCamey and Jeff
Howard.
“Tangible Net Worth” means, at any date, the amount of the equity interest
liability of CAR Borrowers on a consolidated basis (but excluding the effect of
intercompany transactions subsequent to the date of this Agreement) plus (or
minus in the case of a deficit) its capital surplus and earned surplus minus, to
the extent not otherwise excluded (a) the cost of treasury shares, (b) the
aggregate amount of Intangible Assets including the excess for assets acquired
over their respective book values on the books of the corporation from which
acquired, and (c) investments in and loans to any Subsidiary or Affiliate or to
any equity holder, director or employee of a CAR Borrower or an Affiliate of any
CAR Borrower.
(b)New Definitions. The following new definitions are added to Section 1.1 of
the Loan Agreement:
“CAR Borrowers” means, collectively, CARS Acquisition LLC, CAR Financial
Services, Inc., CAR Funding II, Inc. and Consumer Auto Receivables Servicing,
LLC.
“Eligible Net Fortiva Receivables” means Eligible Fortiva Receivables net of
unearned interest, fees, insurance commissions, discounts, dealer reserves and
holdbacks.
“Eligible Fortiva Receivables” means, as of the date of determination,
Receivables which are Chattel Paper, which conform to the warranties set forth
in Section 4.1 hereof, in which Agent has a validly perfected first priority
Lien, and which are not any of the following: (i) Receivables for which a
payment is more than sixty (60) days past due on a contractual basis; (ii)
Receivables subject to litigation or legal proceedings or Receivables which are
subject to bankruptcy proceedings or the account debtor with respect to which is
a debtor under the Bankruptcy Code; (iii) Receivables for which the related
collateral has been assigned for repossession or has been repossessed; (iv)
Receivables from (A) equity holders of any Borrower, (B) any Affiliate or (C)
any employee of an Affiliate; (v) Receivables which have been rescheduled as a
result of delinquency status; (vi) Receivables with an original principal
balance in excess of Eight Thousand Dollars ($8,000); (vii) Receivables which
provide for interest only or no monthly payment; (viii) Receivables secured in
whole or in part by real estate; (ix) Receivables not serviced by a Fortiva
Borrower, an Affiliate of a Fortiva Borrower, Fortiva Servicer or other Person
acceptable to Agent in its reasonable discretion; (x) Receivables purchased by
Fortiva Borrowers as part of a bulk purchase in excess of One

3

--------------------------------------------------------------------------------




Million Dollars ($1,000,000) without Agent's prior written approval; (xi)
Receivables that are not in compliance with Fortiva Borrowers' underwriting
guidelines; or (xii) Receivables which, in Agent's reasonable discretion, do not
constitute acceptable collateral.
“Fortiva Borrowers” means, collectively, Fortiva Holdings LLC, Fortiva Funding
LLC and Fortiva Capital LLC.
“Fortiva Entities” means a Subsidiary of Atlanticus created in connection with a
Securitization Transaction so long as Borrowers have provided Agent at least ten
(10) Business Days prior written notice.
“Fortiva Servicer” means Penncro Associates, Inc., Allsec Technologies and APAC
Customer Service, Inc. and other entities performing similar services.
“Fortiva Sublimit” means (a) $15,000,000 through and including the Fortiva
Sublimit Expiration Date and (b) $0 at all time thereafter.
“Fortiva Sublimit Expiration Date” means May 17, 2014. 12 months from amendment
closing
“Permitted Transfer” means either (a) a sale by a Fortiva Borrower to a Fortiva
Entity of Securitized Receivables pursuant to the Securitization Transaction, or
(b) the incurrence of indebtedness of Fortiva Borrowers secured solely by
specific Receivables of Fortiva Borrowers, in each case under clauses (a) and
(b) above so long as (i) at such time no Event of Default or Default exists,
(ii) Fortiva Borrowers have provided Agent at least ten (10) Business Days prior
written notice of their intention to consummate such transfer, (iii) at least
one (1) Business Day prior to such transfer Borrowers deliver to Agent an
updated Availability Statement which reflects Loan Availability immediately
following such transfer, (iv) at least two (2) Business Days prior to such
transfer Borrowers have delivered to Agent a list of the selected Receivables
for such transfer, (v) the proceeds of each such financing or sale are remitted
directly to Agent, (vi) the advance rate provided to Fortiva Borrowers pursuant
to such Securitization Transaction or indebtedness facility is greater that the
advance rate provided pursuant to clause (b) of the definition of Borrowing
Base, (vii) prior to or contemporaneously with the consummation of each
Permitted Transfer, Borrowers have paid to Agent for the benefit of Lenders a
non-refundable release fee in an amount equal to five (5) basis points of the
Receivables of Fortiva Borrowers for which Borrowers have requested the release
of the Liens in favor of Agent has been requested and (viii) prior to or
contemporaneously with the consummation of each such transaction, if required by
Agent in its commercially reasonable discretion Fortiva Borrowers have delivered
to Agent a fully executed Control Agreement among Fortiva Borrowers and a
depository institution reasonably acceptable to Agent (in form and substance
acceptable to Agent) into which Fortiva Borrowers shall direct proceeds of all
Receivables of Fortiva Borrowers; provided immediately upon the consummation of
each Permitted Transfer

4

--------------------------------------------------------------------------------




Agent shall release from escrow a lien release letter (in form and substance
acceptable to Agent) previously delivered Fortiva Borrowers.
“Securitization Transaction” means the sale by a Fortiva Borrower to a Fortiva
Entity in connection with any (i) financing transaction undertaken by the
Fortiva Entities that is secured, directly or indirectly, by all or a portion of
the Collateral of Fortiva Borrowers, (ii) sale, lease or other transfer by one
of the Fortiva Entities of all or a portion of the Collateral of Fortiva
Borrowers or (iii) other asset securitization, secured loan or similar
transaction involving all or a portion of the Collateral of Fortiva Borrowers.
“Securitized Receivables” means the Receivables and related security which have
been sold or otherwise transferred by a Fortiva Borrower pursuant to a Permitted
Transfer.
(c)The Loan. The introductory provision of Section 2.1 of the Loan Agreement is
amended and restated as follows:
Section 2.1    The Loan. Until the Termination Date, Borrowers may request
Lenders to make Advances to Borrowers and, subject to the terms and conditions
of this Agreement, each Lender severally and not jointly agrees to lend such
Lender's Commitment Percentage of each requested Advance up to such Lender's
Commitment which Borrowers may repay and reborrow from time to time. The
aggregate unpaid principal amount at any one time outstanding of all Advances
shall not exceed the lesser of the Maximum Principal Amount or the Borrowing
Base in effect as of the date of determination. The aggregate unpaid principal
amount at any one time outstanding of all Advances used by Fortiva Borrowers
shall not exceed the amount determined pursuant to clause (b) of the Borrowing
Base definition.
(d)Optional Prepayments. Section 2.8(a) of the Loan Agreement is amended and
restated as follows:
(a)    Optional Prepayments. Borrowers may prepay the Loan from time to time, in
full or in part without premium or penalty, provided that (i) except as
otherwise contemplated herein, in the event Borrowers repay the Loan in full at
any time prior to the Maturity Date, Borrowers shall pay a sum equal to Two
Percent (2.0%) of the Maximum Principal Amount as a prepayment fee, (ii) in the
event Fortiva Borrowers repay the Obligations owing by Fortiva Borrowers in full
at any time prior to the Fortiva Sublimit Expiration Date and terminate the
Commitments of Lenders with respect to Fortiva Borrowers, Borrowers shall pay a
sum equal to Two Percent (2.0%) of the Fortiva Sublimit as a prepayment fee,
(iii) prepayments shall be in a minimum amount of Ten Thousand Dollars ($10,000)
and Ten Thousand Dollars ($10,000) increments in excess thereof; and (iv)
partial prepayments prior to the Termination Date shall not reduce Lenders'
Commitments under this Agreement and may be reborrowed, subject to the terms and
conditions hereof for borrowing, and partial prepayments will be applied first
to accrued interest and fees and then to outstanding Advances. Each Borrower
acknowledges that the above described fees are estimates of Lenders' damages in
the event of early

5

--------------------------------------------------------------------------------




termination and is not a penalty. In the event of termination of the credit
facility established pursuant to this Agreement, all of the Obligations shall be
immediately due and payable upon the termination date stated in any notice of
termination. All undertakings, agreements, covenants, warranties and
representations of Borrowers contained in the Credit Documents shall survive any
such termination, and Agent shall retain its liens in the Collateral and all of
its rights and remedies under the Credit Documents notwithstanding such
termination until Borrowers have paid the Obligations to Agent and Lenders, in
full, in immediately available funds, together with the applicable termination
fee, if any.
(e)Additional Administrative Fee. A new clause (c) is added to Section 2.9 of
the Loan Agreement as follows:
(c)    Additional Administrative Fee. A non-refundable administrative fee of
$3,000 shall be due and payable monthly in arrears on the 1st day of each month
commencing on May 1, 2013 and continuing until the earlier of (i) Fortiva
Sublimit Expiration Date or (ii) the date the Commitment is terminated and the
Obligations owing under this Agreement are indefeasibly paid in full, in which
event a monthly installment of the administrative fee shall be paid pro-rata on
the date of such termination.
(f)Reporting Requirements. Section 6.2 of the Loan Agreement is amended and
restated as follows:
Section 6.2    Reporting Requirements. Borrowers will deliver to Agent (which
Agent will thereafter deliver to Lenders):
(a)    within twenty (20) days after the end of each month, (i) company prepared
consolidated financial statements of CAR Borrowers' business for such previous
month and (ii) commencing with the calendar month ending September 30, 2013,
company prepared consolidated financial statements of Fortiva Borrowers'
business for such previous month, each consisting of a balance sheet, income
statement, and schedules as of the end of such month, all in reasonable detail,
prepared in accordance with GAAP consistently applied, subject to year-end
adjustments, together with a covenant compliance certificate;
(b)    within one hundred twenty (120) days after the close of each fiscal year,
(i) consolidated financial statements of CAR Borrowers and their consolidated
Subsidiaries for the fiscal year then ended consisting of a balance sheet,
income statement, and statement of cash flow of CAR Borrowers and their
consolidated Subsidiaries as of the end of such fiscal year, all in reasonable
detail, including all supporting schedules and footnotes, prepared in accordance
with GAAP consistently applied, and shall be audited and certified without
qualification by an independent certified public accountant selected by CAR
Borrowers and acceptable to Agent and accompanied by the unqualified opinion of
such accountant and an Annual Compliance Certificate; and cause Agent to be
furnished at the time of completion thereof, a copy of any management letter for
CAR Borrowers prepared by such certified public accounting firm and (ii)
commencing with the fiscal year ending December 31, 2013, consolidated

6

--------------------------------------------------------------------------------




financial statements of Fortiva Borrowers and their consolidated Subsidiaries
for the fiscal year then ended consisting of a balance sheet, income statement,
and statement of cash flow of Fortiva Borrowers and their consolidated
Subsidiaries as of the end of such fiscal year, all in reasonable detail,
including all supporting schedules and footnotes, prepared in accordance with
GAAP consistently applied, and shall be audited and certified without
qualification by an independent certified public accountant selected by Fortiva
Borrowers and acceptable to Agent and accompanied by the unqualified opinion of
such accountant and an Annual Compliance Certificate; and cause Agent to be
furnished at the time of completion thereof, a copy of any management letter for
Fortiva Borrowers prepared by such certified public accounting firm;
(c)    within one hundred twenty (120) days after the close of each fiscal year,
consolidated financial statements of Atlanticus for the fiscal year then ended
consisting of a balance sheet, income statement, and statement of cash flow of
Atlanticus and its consolidated Subsidiaries as of the end of such fiscal year,
all in reasonable detail, including all supporting schedules and footnotes,
prepared in accordance with GAAP consistently applied, and shall be audited and
certified without qualification by an independent certified public accountant
selected by Atlanticus and reasonably acceptable to Agent (it being acknowledged
by Agent that BDO is acceptable as of the date of this Agreement); and cause
Agent to be furnished at the time of completion thereof, a copy of any
management letter for Atlanticus prepared by such certified public accounting
firm; provided as long as Atlanticus remains a public entity, timely filing with
the SEC's Edgar System shall constitute delivery in accordance with this Section
6.2(c) of this Agreement so long as so filed within such one hundred twenty
(120) period;
(d)    within twenty (20) days after the end of each month, for the month then
ending, reports for each of CAR Borrowers and Fortiva Borrowers in form and
substance satisfactory to Agent, setting forth an aging of Receivables, Schedule
of Receivables and Assignment, an Availability Statement, detailed dealer
analysis and reserve report, detailed delinquency report books and records
consisting of data tape information, repossession report, and also such other
documentation and information reasonably requested by Agent promptly after
request therefor by Agent;
(e)    within twenty (20) days after the end of fiscal quarter, for the fiscal
quarter then ending, static pool reports for each of CAR Borrowers and Fortiva
Borrowers in form and substance satisfactory to Agent;
(f)    promptly upon the request by Agent from time to time, reports prepared by
Borrowers which detail income taxes with respect to the business of Borrowers
which have paid as part of the consolidated income tax returns of Atlanticus
filed with the Internal Revenue Service; and
(g)    promptly upon the request by Agent from time to time, such other
financial information and reports concerning Fortiva

7

--------------------------------------------------------------------------------




Borrowers and the operations, businesses, affairs, prospects and financial
condition of Fortiva Borrowers and their Subsidiaries.
(g)Inspections. Section 6.3(b) of the Loan Agreement is amended and restated as
follows:
(b)    Inspection. Prior to an Event of Default, Agent shall have the right to,
during regular business hours, with reasonable notice, at Borrowers' sole cost
and expense, to inspect, audit, and copy the Books and Records of Borrowers and
inspect, audit and conduct appraisals of Receivables, provided (i) Borrowers
shall not be responsible for the costs and expenses of more than three (3)
inspections with respect to CAR Borrowers per calendar year and such cost and
expense not to exceed in the aggregate Fifty Thousand Dollars ($50,000) per
calendar year and (ii) Borrowers shall not be responsible for the costs and
expenses of more than three (3) inspections with respect to Fortiva Borrowers
per calendar year and such cost and expense not to exceed in the aggregate
Twenty Thousand Dollars ($20,000) per calendar year. After an Event of Default,
Agent shall have the right at any time and from time to time during regular
business hours, at Borrowers' sole cost and expense, to inspect, audit, and copy
the Books and Records of Borrowers and inspect, audit and conduct appraisals of
any Collateral.
(h)Financial Covenants. Section 6.4 of the Loan Agreement is amended and
restated as follows:
Section 6.4    Financial Covenants. At all times CAR Borrowers shall, on a
consolidated basis, maintain the following financial covenants:
(a)    EBITDA Ratio. As of the end of each calendar month, an EBITDA Ratio of
not less than 2.00 to 1.0.
(b)    Senior Debt to Capital Base Ratio. As of the end of each calendar month,
a Senior Debt to Capital Base Ratio of not more than 3.00 to 1.0.
(c)    Collateral Performance Indicator. As of the end of each calendar month, a
Collateral Performance Indicator of less than or equal to Nineteen Percent
(19%).
The determination of the financial covenants contained herein shall exclude any
asset, liability, expense or income associated with Statement of Financial
Accounting Standard No. 13.
(i)Payments to and Transactions with Affiliates. Section 7.1 of the Loan
Agreement is amended and restated as follows:
Section 7.1    Payments to and Transactions with Affiliates. (a) Make any loan,
advance, extension of credit or payment to any Affiliate except for loans,
advances, extensions of credit made by Borrowers in the ordinary course of
business to Persons described in clause (iv) of the definition of Affiliate or
(b) enter into any other transaction, including, without limitation, the
purchase, sale, lease or exchange of property, or the rendering or any service,
to or with any Affiliate or any equity holder,

8

--------------------------------------------------------------------------------




officer, or employee of any Borrower except for (v) transactions between
Borrowers in the ordinary course of business and pursuant to the reasonable
requirements of the business of such Borrowers and upon terms found by the board
of directors of such Borrowers to be fair and reasonable and no less favorable
to such Borrowers than such Borrowers would obtain in a comparable arms' length
transaction, (w) payments by CAR Borrowers to Atlanticus for documented
allocated overhead costs in the ordinary course of business and in accordance
with historic practice in amount not to exceed Twenty Five Thousand Dollars
($25,000) per calendar month, (x) payments by Fortiva Borrowers to Atlanticus
for documented allocated overhead costs in the ordinary course of business and
in accordance with historic practice in amount not to exceed Twenty Five
Thousand Dollars ($25,000 per calendar month, (y) Permitted Tax Distributions
permitted pursuant to Section 7.2 of this Agreement and (z) other transactions
with or services rendered to any Affiliate of a Borrower in the ordinary course
of business and pursuant to the reasonable requirements of the business of such
Affiliate and upon terms found by the board of directors of a Borrower to be
fair and reasonable and no less favorable to a Borrower than such Borrower would
obtain in a comparable arms' length transaction with a Person not affiliated
with or employed by a Borrower; provided, however, that Borrowers may in any
event pay reasonable compensation to any such employee or officer in the
ordinary course of Borrowers' business consistent and commensurate with industry
custom and practice for the services provided by such Person.
(j)Negative Pledge. Section 7.6 of the Loan Agreement is amended and restated as
follows:
Section 7.6    Negative Pledge. Assign, discount, pledge or grant a Lien in or
encumber any Receivables or the Collateral other than the sale in the ordinary
course of Borrowers' business of (a) Receivables not constituting Eligible
Receivables or Eligible Fortiva Receivables which have been charged-off, (b)
Receivables not constituting Eligible Receivables or Eligible Fortiva
Receivables for collection purposes, (c) Receivables purchased by a Borrower on
a recourse basis which are sold to the original seller of such Receivable as a
result of a repurchase event with respect thereto, (d) Receivables which are
sold to the original seller of such Receivable as a result of a breach of a
representation or warranty by such seller with respect thereto, (e) Equipment
that is substantially worn, damaged, obsolete or surplus, (f) Receivables of
Fortiva Borrowers to community banks for which the associated account debtors
have a “prime” credit rating and pursuant to which a Fortiva Borrower retains
the associated servicing rights and (g) Permitted Transfers, so long as in each
case described in clause (a), (b), (c), (d), (e), (f) or (g) no Default or Event
of Default exists immediately prior to and after the consummation of such sale.
(k)Notices. The following notice address for Borrowers is added to Section 10.4
of the Loan Agreement:
Fortiva Holdings LLC
Five Concourse Parkway, Suite 400
Atlanta, Georgia 30328

9

--------------------------------------------------------------------------------




Attn:         General Counsel
Facsimile:     (770) 870-5110


(l)Termination and Release. Section 10.5 of the Loan Agreement is amended and
restated as follows:
Section 10.5    Termination and Release.
(a)    General Termination and Release. This Agreement shall not terminate until
all amounts due under the Notes, this Agreement and any other Credit Document
and other Obligations, together with all interest and costs due, shall have been
indefeasibly paid in full and the Commitments have expired or otherwise have
been terminated. Upon such termination and payment of amounts owing under this
Agreement, the Collateral securing the Loan, the Notes, this Agreement and the
other Obligations shall be released from the provisions of this Agreement and
any right, title and interest of Agent in or to the same shall cease.
Thereafter, Agent agrees to deliver to Borrowers such documents as Borrowers are
required to release of record any security interest or lien of Agent in the
Collateral.
(b)    Fortiva Borrowers. This Agreement shall terminate with respect to Fortiva
Borrowers once all amounts due from Fortiva Borrowers with respect to the
Fortiva Sublimit and other amounts owing by Fortiva Borrowers (as determined by
Agent in its reasonable discretion) under the Notes, this Agreement and any
other Credit Document and other Obligations, together with all interest and
costs due from Fortiva Borrowers (as determined by Agent in its sole
discretion), shall have been indefeasibly paid in full and the Commitments with
respect to Fortiva Borrowers have expired or otherwise have been terminated.
Upon such termination and payment of amounts owing by Fortiva Borrowers under
this Agreement, the Collateral of Fortiva Borrowers securing the Loan, the
Notes, this Agreement and the other Obligations shall be released from the
provisions of this Agreement and any right, title and interest of Agent in or to
the same shall cease. Thereafter, Agent agrees to deliver to Fortiva Borrowers
such documents as Fortiva Borrowers are required to release of record any
security interest or lien of Agent in the Collateral of Fortiva Borrowers.
(m)Atlanticus. Borrowers have informed Agent and Lenders that on or about
November 30, 2012, CompuCredit Holdings Corporation amended its Certificate of
Incorporation to change its name to Atlanticus Holdings Corporation. Accordingly
all references to CompuCredit contained in the Loan Agreement and the other
Credit Documents are hereby amended to “Atlanticus”.
3.Amendment Fee. Upon the effectiveness of this Amendment, Lenders shall have
fully earned and Borrowers shall be absolutely and unconditionally obligated to
pay to Agent, for the benefit of Lenders, a non-refundable Twenty Thousand
Dollars ($20,000) amendment fee (the “Amendment Fee”), which Amendment Fee shall
be due and payable in immediately available funds on the date hereof.
4.Effectiveness Conditions. This Amendment shall be effective upon the
completion of the following conditions precedent (all agreements, documents and
instruments to be in form and substance satisfactory to Agent and Agent's
counsel):
(a)Execution and delivery to Agent by Borrowers and Atlanticus of this
Amendment.

10

--------------------------------------------------------------------------------




(b)Execution and delivery to Agent by Borrowers of an Amended and Restated
Promissory Note (the “Note”).
(c)Execution and delivery to Agent by Fortiva Borrowers and Brian Stone of a
Custodian Agreement.
(d)Execution and delivery to Agent by Fortiva Borrowers and US Bank National
Association of a Control Agreement.
(e)Receipt by Agent of a copy of each Joining Borrower's (i) certificate of
organization, certified as of a recent date by an appropriate officer of such
Joining Borrower, (ii) operating agreement certified as of a recent date by an
appropriate officer of such Joining Borrower and (iii) a certificate of good
standing in such Joining Borrower's state of organization and in each
jurisdiction in which such Joining Borrower is qualified to do business, each
dated within thirty (30) days from the date of this Amendment.
(f)Receipt by Agent of a certified copy of resolutions of each Joining
Borrower's board of managers or board of managers, as applicable, authorizing
the execution, delivery and performance of this Amendment, the Note and any
other applicable Credit Documents, the pledge of the Collateral to Agent as
security for the Obligations and designating the appropriate officers to execute
and deliver the Credit Documents, and such certification shall state that the
resolutions have not been amended, modified, revoked or rescinded as of the date
of such certification.
(g)Receipt by Agent of an incumbency certificate for each Joining Borrower
identifying all authorized officers with specimen signatures, certified by an
appropriate officer of such Joining Borrower.
(h)Receipt by Agent of Uniform Commercial Code, tax and judgment searches
against each Joining Borrower in those offices and jurisdictions as Agent shall
reasonably request which shall show that no financing statement, liens, or
assignments or other filings have been filed or remain in effect against such
Joining Borrower or any Collateral except for Permitted Liens and those other
Liens, financing statements, assignments or other filings with respect to which
the secured party or existing lender (i) has delivered to Agent Uniform
Commercial Code termination statements or other documentation evidencing the
termination of its Liens and security interests in Collateral, (ii) has agreed
in writing to release or terminate its Lien and security interest in Collateral
upon receipt of proceeds of the Advances or (iii) has delivered a Subordination
Agreement to Agent with respect to its Lien and security interest in the
Collateral, all in a form and substance satisfactory to Agent in its sole
discretion.
(i)Execution and delivery to Agent by Borrowers' counsel of a written opinion
addressed to Agent and Lenders in form and substance satisfactory to Agent in
its sole discretion.
(j)Payment by Borrowers to the Agent of the Amendment Fee.
(k)Such other documents, information and reports listed on the Second Amendment
Closing Agenda.
5.Representations and Warranties. Each Borrower represents and warrants to Agent
and Lenders that:
(a)All warranties and representations made to Agent and Lenders under the Loan
Agreement and the Credit Documents are true and correct in all material
respects.
(b)The execution and delivery by such Borrower of this Amendment, the Note and
each assignment, instrument, document, or agreement executed and delivered in
connection herewith by such Borrower and the performance by such Borrower of the
transactions herein and therein contemplated (i) are and will be within such
Borrower's powers, (ii) have been authorized by all necessary organizational
action, and (iii) do not and will not violate any provisions of any law, rule,
regulation, judgment, order, writ, decree, determination or award or breach any
provisions of the charter, bylaws or other organizational documents of such
Borrower, or constitute a default or result in the creation or imposition of any
security interest in, or lien or encumbrance upon, any assets of such Borrower
(immediately or with the passage of time or with the giving of notice and
passage of time, or both) under

11

--------------------------------------------------------------------------------




any other contract, agreement, indenture or instrument to which such Borrower is
a party or by which such Borrower or its property is bound with failure to
comply resulting in a material adverse change in the business, operations,
property (including the Collateral) or financial condition of such Borrower.
(c)This Amendment, the Note and any assignment, instrument, document, or
agreement executed and delivered by such Borrower in connection herewith will be
valid, binding and enforceable against such Borrower in accordance with its
respective terms.
(d)No Event of Default or Default has occurred under the Loan Agreement or any
of the other Credit Documents.
6.Representations and Release of Claims. Except as otherwise specified herein,
the terms and provisions hereof shall in no manner impair, limit, restrict or
otherwise affect the obligations of Borrowers or any third party to Agent and
Lenders as evidenced by the Credit Documents. Borrowers hereby acknowledge,
agree, and represent that (a) as of the date of this Amendment, there are no
known claims or offsets against, or defenses or counterclaims to, the terms or
provisions of the Credit Documents or the other obligations created or evidenced
by the Credit Documents; (b) as of the date of this Amendment, no Borrowers has
any known claims, offsets, defenses or counterclaims arising from any of Agent's
or any existing or prior Lender's acts or omissions with respect to the Credit
Documents or Agent's or any existing or prior Lender's performance under the
Credit Documents; and (c) Borrowers jointly and severally promise to pay to the
order of Agent and Lenders the indebtedness evidenced by the Notes according to
the terms thereof.
7.Collateral. As security for the payment of the Obligations and satisfaction by
Borrowers of all covenants and undertakings contained in the Loan Agreement and
the Credit Documents, each Existing Borrower reconfirms the prior security
interest and lien on, upon and to, its Collateral, whether now owned or
hereafter acquired, created or arising and wherever located and each Joining
Borrower hereby assigns and grants to Agent a continuing first security interest
and lien on, upon and to, its Collateral, whether now owned or hereafter
acquired, created or arising and wherever located. Borrowers hereby confirm and
agree that all security interests and Liens granted to Agent for the ratable
benefit of Lenders continue in full force and effect and shall continue to
secure the Obligations. All Collateral remains free and clear of any Liens other
than Permitted Liens. Nothing herein contained is intended to in any manner
impair or limit the validity, priority and extent of Agent's existing security
interest in and Liens upon the Collateral.
8.Acknowledgment of Indebtedness and Obligations. Borrowers hereby acknowledge
and confirms that, as of the date hereof, Borrowers are indebted to Agent and
Lenders, without defense, setoff or counterclaim, under the Loan Agreement (in
addition to any other indebtedness or obligations owed by Borrowers with respect
to Bank Products owing to Agent and Wells Fargo Affiliates) in the aggregate
principal amount of $20,000,000, plus continually accruing interest and all
fees, costs, and expenses, including reasonable attorneys' fees, incurred
through the date hereof.
9.Ratification of Credit Documents. This Amendment shall be incorporated into
and deemed a part of the Loan Agreement. Except as expressly set forth herein,
all of the terms and conditions of the Loan Agreement and Credit Documents are
hereby ratified and confirmed and continue unchanged and in full force and
effect. All references to the Loan Agreement shall mean the Loan Agreement as
modified by this Amendment.
10.Acknowledgment of Atlanticus. By execution of this Amendment, Atlanticus
hereby acknowledges the terms and conditions of this Amendment and Atlanticus
hereby ratifies and confirms that the Atlanticus Agreement continues unchanged
and in full force and effect; provided, however, Atlanticus agrees and
acknowledges that the term “Borrower” in the Atlanticus Agreement includes CAR
Borrowers and Fortiva Borrowers.
11.Governing Law. This Amendment, the Loan Agreement, the Credit Documents and
the transactions contemplated hereby or thereby, and any claim, controversy, or
dispute arising out of or relating to this Amendment, the Loan Agreement, the
Credit Documents and the transactions

12

--------------------------------------------------------------------------------




contemplated hereby or thereby shall be governed by, construed and enforced in
accordance with the laws of the State of Iowa, excluding its conflict of law
rules.
12.Counterparts. This Amendment may be executed in any number of counterparts,
each of which when so executed shall be deemed to be an original, and such
counterparts together shall constitute one and the same respective agreement.
Signature by facsimile or PDF shall also bind the parties hereto.
[SIGNATURES ON FOLLOWING PAGES]
























IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective duly authorized officers as of the date first above written.


EXISTING BORROWERS:
CARS ACQUISITION LLC




By:/s/ Marguerite J. Blatz
Name:Marguerite J. Blatz
Title:Manager
CAR FINANCIAL SERVICES, INC.




By:/s/ Marguerite J. Blatz
Name:Marguerite J. Blatz
Title:Manager
CAR FUNDING II, INC.




By:/s/ Jeffrey H. Howard
Name:Jeffrey H. Howard
Title:President
CONSUMER AUTO RECEIVABLES SERVICING, LLC




By:/s/ Mitch Saunders
Name:Mitch Saunders
Title:Manager
















13

--------------------------------------------------------------------------------




[SIGNATURE PAGE TO SECOND AMENDMENT AND JOINDER TO
LOAN AND SECURITY AGREEMENT]



--------------------------------------------------------------------------------






JOINING BORROWERS:
FORTIVA HOLDINGS, LLC




By:/s/ Jeffrey H. Howard
Name:Jeffrey H. Howard
Title:President
FORTIVA FUNDING, LLC




By:/s/ Mitch Saunders
Name:Mitch Saunders
Title:Manager
FORTIVA CAPITAL, LLC




By:/s/ Mitch Saunders
Name:Mitch Saunders
Title:Manager





Acknowledged:


ATLANTICUS HOLDINGS CORPORATION




By:    /s/ William McCamey
Name:    William McCamey
Title:    Treasurer
























[SIGNATURE PAGE TO SECOND AMENDMENT AND JOINDER TO
LOAN AND SECURITY AGREEMENT]











--------------------------------------------------------------------------------








AGENT AND LENDER:
WELLS FARGO BANK, N.A.




By:/s/ Casey P. Johnson
Name:Casey P. Johnson
Title:Senior Vice President





































































[SIGNATURE PAGE TO SECOND AMENDMENT AND JOINDER TO
LOAN AND SECURITY AGREEMENT]



